Citation Nr: 1759514	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Connor, Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to August 1967.  He is in receipt of the Purple Heart award and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Although the Veteran initially requested a Travel Board hearing on his March 2014 VA Form 9 substantive appeal, he withdrew this request in correspondence received in May 2016.  

The Veteran's post service treatment records show treatment for anxiety, depression, and adjustment disorder in addition to PTSD.  Pursuant to the holding of the Court of Appeals for Veterans Claims (Court) in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's PTSD claim will be recharacterized as entitlement to service connection for an acquired psychiatric disorder.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Thus, to put this case in correct procedural posture, the issue on appeal has been restated as shown above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for his claimed psychiatric disorder in March 2012.  During the examination, the psychologist indicated that the Veteran's "first (and only) Behavioral Medicine consult" was in February 2012.  No mention was made of a psychology note dated in August 2010 reflecting a diagnosis adjustment disorder with mixed anxiety and depressed mood, an October 2011 treatment note documents a history of depression and anxiety, or an April 2012 note indicating that the Veteran reported that his mood was "good" and that he continued to take Celexa for depression.  Moreover, and of significant import, there was no reference to an April 2010 report that noted the Veteran's history of depression and that he was "doing much better" after starting Celexa two months prior.  Such strongly suggestion treatment even before April 2010.  Put another way, contrary to the examiner's comment, there is at least a two year history of mental health treatment prior to August 2010.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Further, although the examiner found that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for PTSD, the diagnosis indicates "no evidence of depression or anxiety disorder" without further explanation or reconciliation with the Veteran's treatment records.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, an addendum opinion should be obtained from the March 2012 VA examiner to address these deficiencies.  Additionally, while in remand status, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, all outstanding treatment records, to include VAMC records dated from April 2012, and any other records identified by the Veteran, should be obtained and added to the claims file.

2. Thereafter, return the claims file to the VA psychologist who performed the March 2012 VA examination, if available, for an addendum opinion.  If the psychologist is not available, another appropriate examiner should respond to the questions below.  If another examination is deemed necessary, one should be arranged.  All indicated tests and studies should be performed.  

The examiner should review the claims file and indicate such a review was completed in the examination report.  The examiner should respond to the following:

(a) Identify each acquired psychiatric disorder diagnosed during the appeal period (from January 2012), to include adjustment disorder with depressed mood, PTSD, and depression.  Indicate whether the diagnosis complies with the Diagnostic and Statistical Manual of Mental Disorders (DSM) IV and V.  

(b) For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the current acquired psychiatric disorder(s) was(were) incurred during the Veteran's service or as a result of an incident or stressors during the Veteran's service.

The examiner should note that the Veteran is a recipient of the Purple Heart award and Combat Infantry Badge; and, therefore, his in-service stressors are conceded.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Thereafter, the RO/AMC should readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



